DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered. Claims 1-4 remain pending.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al. (JP 2017-155329, herein referring to English language document PGPub US 2019/00171142).
Hamamoto et al. disclose a steel sheet exemplified having a composition that anticipates the claimed compositional proportions. See TABLES 1 and 2 - Steel sheets 16-18 formed from steel composition A7.
The steel sheet of Hamamoto et al. is understood to satisfy the requirement that the steel be in the form of a plate.  Applicants’ specification has been reviewed regarding the term ‘plate’ however no limiting factors have been identified.  The term ‘plate’ therefore has been given its plain meaning, which is not understood to be limiting with respect to the length, width, or thickness of the ‘plate’. Further, both applicants and Hamamoto et al. disclose a steel plate or sheet as it relates to hot stamping in the manufacture of automobiles (present specification, paragraph 0002 and Hamamoto et al. paragraphs 0002-0004). Given the broadest reasonable interpretation of the term ‘plate’ in light of the specification, where the specifications of applicants and Hamamoto et al. disclose the steel to be used in the same field and processes, the steel ‘sheet’ of Hamamoto et al. satisfies requirements of a steel ‘plate’ as claimed.


Present claims
(claim #)
Steel A7
(Table 1)
Material Type
Steel
Steel
C
0.271 - 0.4
0.267
Si
1.05 - 1.4
1.21
Mn
0 - 1.4
1.24
Cr
0.65 - 3.0
0.63
P
0 - 0.03
0.0040
S
0 - 0.02
0.0011
Al
0.01 - 1
0.040
N
0 - 0.01
0.0040
B
0.0005 - 0.005
0.0022
Ti
0.005 - 0.1
0.020
Mo
0 - 1.0   (2)
0*
Nb
0 - 0.1   (2)
0*
V
0 - 0.1   (2)
0*
Cu
0 - 0.5   (3,4)
0*
Ni
0 - 0.5   (3,4)
0*
Claimed Expression 1 Value
>0 
0.31


* element not disclosed as present and therefore understood to be 0 or at least not present in an appreciable amount.  
The compositional proportions of Steel A7 fall within the compositional proportions required by the present claims except for the elements carbon and chromium.  Applicants’ newly amended carbon content range is limited to a minimum content of 0.271 wt. % where Steel A7 of Hamamoto et al. includes steel at 0.267 wt.%, and applicants’ newly amended chromium content range is limited to a minimum of 0.65 wt.% where Steel A7 of Hamamoto et al. includes chromium at 0.63 wt.%.  According to MPEP 2144.05 I “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  Where the proportions disclosed in the prior art are so close to applicants’ claimed proportions that one of ordinary skill in the art would have expected the prior art composition to have the same properties as the composition claimed.  Applicants’ specification has been reviewed with respect to the effect of the newly claimed minimum carbon and chromium content.  
With regards to the claimed minimum carbon content, the present specification states that “The C content determines the strength of the steel plate after die cooling. In order to obtain sufficient strength of the steel plate, the C content is 0.25% by mass or more, preferably 0.255% by mass or more, more preferably 0.260% by mass or more.” (present specification paragraph 0017).  Given that the carbon content of Steel A7 exceeds the most preferred minimum value disclosed by applicants, one of ordinary skill in the art would reasonably conclude that the prior art steel possesses the same properties as a steel having a minimum content of 0.271 wt.% as presently required, and therefore a prima facie case of obviousness exists in relation to the newly claimed minimum carbon content.
With regards to the claimed minimum chromium content, the present specification states that “Cr is one of the important elements in the steel plate for hot stamping according to the present embodiment. In the investigations to achieve both the strength and toughness of the steel plate after die cooling…In order to exert these effects, the Cr content is 0.6% by mass or more, preferably 0.8% by mass or more, more preferably 1.05% by mass or more.” (present specification paragraph 0025).  In the present case chromium is included in Steel A7 at a concentration of 0.63 wt.% which is greater than applicants’ disclose more preferable minimum content. Given that the chromium content of Steel A7 exceeds the most preferred minimum value disclosed by applicants, one of ordinary skill in the art would reasonably conclude that the prior art steel possesses the same properties as a steel having a minimum content of 0.65 wt.% as presently required, and therefore a prima facie case of obviousness exists in relation to the newly claimed minimum chromium content.
Hamamoto et al. do not appear to explicitly disclose the impact and hardness properties as claimed, however one of ordinary skill in the art at the time of the invention would have expected substantially identical materials treated in a substantially identical manner to have substantially identical properties. Both applicants and Hamamoto et al. disclose substantially identical compositional proportions as discussed above.  Further applicants disclose a method of manufacture including hot rolling a steel slab by heating the slab to a predetermined temperature for a predetermined amount of time, followed by cooling, coiling, pickling, and cold rolling (present specification paragraphs 0059-0063). Hamamoto et al. also disclose a process whereby the steel is hot rolled, cooled, coiled, pickled, and cooled rolled (paragraphs 0066-0068, 0079-0080 and 0110-0113).
Given that the exemplified steels of Hamamoto et al. are formed form substantially identical materials which are treated in a substantially identical manner as that disclosed by applicants, the steels of Hamamoto et al. would be expected to have properties substantially identical to those of applicants’ steel, including having hardness and impact properties satisfying the claimed relationships under the claimed conditions. 

Response to Arguments
	Applicants’ arguments filed July 18, 2022 have been considered but have not been found to be persuasive.
	Applicants argue that Steel A7 of Hamamoto et al. do not meet the proportional requirements of the amended claims and that, as a result, inherency cannot be properly established.  However the PTO can require applicants’ to prove that the prior art products do not necessarily or inherently possess the characteristics of their claimed product.  Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency the burden of production shifts to the applicant (MPEP 2112 V). With regards to the carbon and chromium content, the differences between the proportions of Hamamoto et al. and those claimed by applicants are not found to result in steels exhibiting patentably distinct properties.
With regards to the claimed minimum carbon content, the present specification states that “The C content determines the strength of the steel plate after die cooling. In order to obtain sufficient strength of the steel plate, the C content is 0.25% by mass or more, preferably 0.255% by mass or more, more preferably 0.260% by mass or more.” (present specification paragraph 0017).  Given that the carbon content of Steel A7 exceeds the most preferred minimum value disclosed by applicants, one of ordinary skill in the art would reasonably conclude that the prior art steel possesses the same properties as a steel having a minimum content of 0.271 wt.% as presently required, and therefore a prima facie case of obviousness exists in relation to the newly claimed minimum carbon content.
With regards to the claimed minimum chromium content, the present specification states that “Cr is one of the important elements in the steel plate for hot stamping according to the present embodiment. In the investigations to achieve both the strength and toughness of the steel plate after die cooling…In order to exert these effects, the Cr content is 0.6% by mass or more, preferably 0.8% by mass or more, more preferably 1.05% by mass or more.” (present specification paragraph 0025).  In the present case chromium is included in Steel A7 at a concentration of 0.63 wt.% which is greater than applicants’ disclose more preferable minimum content. Given that the chromium content of Steel A7 exceeds the most preferred minimum value disclosed by applicants, one of ordinary skill in the art would reasonably conclude that the prior art steel possesses the same properties as a steel having a minimum content of 0.65 wt.% as presently required, and therefore a prima facie case of obviousness exists in relation to the newly claimed minimum chromium content.
While applicants argue that the prior art fails to recognize the claimed proportional relationships, and that there is no evidence that the claimed relationships are present in the steel of Hamamoto et al., it is not necessary for the prior art to arrive at a claimed product for the same reasons as disclosed by applicants.  In the present case a prima facie case of obviousness has been established on the basis of overlapping ranges.  Applicants may establish non-obviousness by demonstrating criticality of a claimed range, however there is insufficient evidence such that one of ordinary skill in the art would conclude that a particular claimed value or expression produces steels exhibiting unexpected results.  To establish unexpected results the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MEPE 716.02(b)).  Absent an objective showing with regards to a particular proportion or relationship, the present claims are not found to establish a patentable distinction over the steel of Hamamoto et al.   This action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784